Citation Nr: 0511383	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active service from October 1974 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a chronic left shoulder dislocation, 
which was previously denied in a June 1991 rating decision.

In December 1998 the veteran, sitting at the RO, testified at 
a hearing via videoconference, before an acting Member of the 
Board, regarding his request to reopen his previously denied 
of claim entitlement to service connection for a chronic left 
shoulder dislocation.  A transcript of that hearing is in the 
claims folder.

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
chronic left shoulder dislocation.  The Board also determined 
that new and material evidence had not been submitted to 
reopen previously denied claims for service connection for 
pancreatitis, kidney stones, hemorrhoids, and stomach ulcers.  

The veteran appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion, requesting that the CAVC 
vacate that portion of Board's April 1999 decision that 
denied service connection for a chronic left shoulder 
dislocation.  The Joint Motion states that the Board erred in 
finding that the June 1991 rating decision, which denied 
entitlement to service connection for a chronic left shoulder 
dislocation, was final.  The motion further indicated that a 
May 1992 written statement from the veteran constituted a 
timely notice of disagreement (NOD) as to the June 1991 
denial.  It was, therefore, determined that the Board's April 
1999 decision should be vacated, and that the claim for 
service connection for a chronic left shoulder dislocation 
should be remanded for adjudication on the merits.  It was 
also determined that the case should then be returned to the 
RO so that a statement of the case (SOC) could be issued 
addressing the claim.  In an Order dated in December 1999, 
the CAVC granted the joint motion, vacated the Board's April 
1999 decision pursuant thereto, and remanded the case to the 
Board.  A copy of the CAVC's December 1999 Order is in the 
claims file.  The appeal as to the remaining issues was 
dismissed.

In a March 2000 letter, the Board advised the veteran's 
attorney that the case had been returned from the CAVC, and 
that the veteran would be provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a March 2000 written response, the 
attorney asserted that, because the June 1991 rating decision 
was not final, the veteran's case had been pending since that 
time.  The attorney requested that the case be returned to 
the RO for further development and adjudication.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to assist in obtaining any additional evidence identified 
by the veteran and to adjudicate the issue of entitlement to 
service connection for a chronic left shoulder disability.  
The Board advised the RO that, if the benefits sought were 
not granted, an SOC should be issued, and the veteran should 
be provided with the opportunity to perfect an appeal as to 
that issue.  The Board noted that if, and only if, a timely 
substantive appeal was filed, the case should be returned to 
the Board for final appellate review.

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a supplemental statement of the case (SSOC), a letter 
attached to it correctly identified the document as an SOC, 
and advised the veteran that, if he wished to continue his 
appeal, he should complete and file the enclosed VA Form 9 or 
its equivalent.  In a February 2001 letter, the veteran's 
attorney set forth additional argument in support of the 
veteran's claim.  The Board believes that the attorney's 
document constituted a valid substantive appeal, in lieu of a 
VA Form 9.  Thus, the issue of entitlement to service 
connection for a chronic left shoulder disability was 
properly placed before the Board on appeal.

In the February 2001 letter, the veteran's attorney argued 
that the January 2001 SOC was more appropriately 
characterized as an SSOC, instead of an SOC, because this 
matter had already been before the Board and the CAVC on 
appeal.  However, as noted above, the joint motion 
specifically instructed the Board to remand the veteran's 
claim to the RO for the issuance of an SOC.  This instruction 
is consistent with the joint motion's finding that the appeal 
was in fact pending since the May 1992 NOD, and that the 
merits of the claim had not yet been addressed by the RO in 
an SOC.  In essence, the issue of whether new and material 
evidence was submitted to reopen the claim, previously 
perfected for appeal, was rendered moot.

Because the December 1999 CAVC Order granting the joint 
motion for remand constitutes a mandate of the Court, the 
instructions contained in the joint motion must be complied 
with under Rule 41(b) of the Court's Rules of Practice and 
Procedure.  Accordingly, the Board finds that the RO was 
correct in characterizing the January 2001 document as an 
SOC, instead of an SSOC, and that the RO was therefore also 
correct in requiring the veteran to submit a timely 
substantive appeal.  In any event, the attorney's February 
2001 letter was accepted as a timely substantive appeal; 
therefore, the issue of entitlement to service connection for 
a left shoulder disability was properly before the Board on 
appeal.

In a July 2002 decision, the Board denied the veteran's 
claim.

The veteran appealed the Board's July 2002 decision to the 
CAVC.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) and the duty and 
notice requirements mandated by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 198-87 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-4 (2002).  In an Order of 
June 2003, the CAVC vacated the Board's decision and remanded 
the matter, pursuant to the Joint Motion.  As set forth in 
detail below, the VCAA substantially amended existing law 
regarding the requirement of a well-grounded claim and the 
notice and assistance to be afforded claimants for VA 
benefits.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

In September 2003, the Board remanded the veteran's claim to 
the RO for further evidentiary and procedural development.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran's claimed 
left shoulder disorder was incurred in or aggravated by 
service, or that it is etiologically related to his period of 
active military service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As detailed below, some of the veteran's service medical 
records (SMRs) were evidently lost when his claims file was 
misplaced, and a rebuilt claims folder was created in 1990.  
According to the available SMRs currently associated with the 
claims folder, on a report of medical history completed in 
October 1974 when he was examined for enlistment into 
service, the veteran checked "No" as to having a painful or 
"trick shoulder or elbow.  When examined at that time, the 
veteran's upper extremities were normal, and he was found 
qualified for active service.  

The service records show that, within one month of his entry 
into service, the veteran was recommended for separation 
because he was unable to absorb any of the subjects taught 
during training.  An October 1974 recruit evaluation form 
reveals that the veteran was found to be very slow mentally, 
and it was determined that he could not perform on the same 
level as other recruits.  It was also noted that the veteran 
wished to remain in service.  According to an entry made the 
next day, the veteran's problems centered on his reading 
difficulty.  Upon further evaluation, in November 1974, the 
veteran was recommended for discharge on the basis that he 
was unable to read.  A November 8, 1974, memorandum from the 
Depot Aptitude Board indicates that the veteran said that a 
recruiter had assisted him on his entrance examination, and 
the Board believed him in that regard.  An Aptitude Board 
Report Cover Sheet, dated November 8, 1974, indicates the 
Board found that the veteran's general qualifications did not 
warrant retention in service.  It was noted that the veteran 
was not in need of hospitalization, and had not completed 
recruit training.  

Post-service, VA treatment records dated in July 1988 and 
December 1989 are not referable to any complaints of, or 
treatment for, a left shoulder disorder.

In July 1990, the veteran filed a formal claim of entitlement 
to service connection for a left shoulder disability.  He 
reported that he had suffered from chronic left shoulder 
"dislocations" since 1974.  In support of his claim, he 
submitted copies of VA treatment records from medical 
facilities in Texas, including an April 1990 clinical record 
that reveals he gave a history of a left shoulder injury at 
that time.  He also submitted a clinical note dated in May 
1990, that reflects his complaints of left shoulder pain.  At 
that time, it was noted that the veteran reported that his 
left shoulder had "come out" multiple times when he worked 
or exercised, and he was able to put it back into place.

In a November 1990 response to the RO's request for the 
veteran's service medical records, the National Personnel 
Records Center (NPRC) advised that the records had been sent 
to the RO in May 1985.

A December 1990 Report of Contact (VA Form 119) reveals that 
the veteran said that he was treated at the VA Medical Center 
(VAMC) in Durham, North Carolina, from 1974 to 1985.  He 
requested that the RO obtain those clinical records.

Shortly thereafter, the RO issued a request to the VAMC in 
Durham for all available treatment records pertaining to the 
veteran for the period from 1974 to 1985.  In March 1991 the 
VAMC responded to the RO's request by reportedly submitting 
all of the veteran's treatment records, noted to be dated 
from July 1988 to December 1989.  As noted, the clinical 
records are negative for any complaints of, or treatment for, 
left shoulder problems.

A March 1991 VA medical record, received by the RO in 
December 1996, reflects that an examiner noted that the 
veteran had a history of chronic left shoulder arthralgia.  
It was also noted that he had a history of a dislocation in 
May 1990.

In a June 1991 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic left 
shoulder dislocation.  At that time, the RO noted that the 
veteran's claims file could not be found, despite a thorough 
search, and that a rebuilt folder had been created.

In a statement dated in June 1992, the veteran said that he 
would like to "reopen" his claim concerning his 
"dislocated left shoulder".  He reported that a sergeant on 
a rifle range initially dislocated his left shoulder during 
service.  He further reported that he was treated for that 
injury at a medical facility at Parris Island, South 
Carolina.

A January 1997 VA treatment record indicates the veteran 
complained of left shoulder dislocation the previous night 
and right hand loss of strength.  It was noted that his 
shoulder was "[d]islocated 74 - 79" and had caused problems 
since 1985.

In an April 1997 letter, the RO asked the veteran to clarify 
whether he was treated at the VAMC in Durham, North Carolina, 
prior to July 1988.  The RO advised the veteran that the VAMC 
had indicated that there were no records of any such 
treatment, but that further information he could provide, 
such as the date of any treatment, would result in a further 
request.

In a July 1997 response to the RO's request for the veteran's 
SMRs, the NPRC again advised that the records were provided 
to the RO in May 1985.  Some additional service records were 
provided at that time, as detailed above.

In a written statement, received by the RO later in July 
1997, the veteran explained that his left shoulder was 
dislocated after a sergeant on a rifle range at Parris 
Island, South Carolina, struck him.  He indicated that a base 
physician said his shoulder would be dislocated for the rest 
of his life.  The veteran also said that he was treated for 
various disabilities at VA medical facilities in North 
Carolina and Texas, but he did not provide the dates of such 
treatment.  With his statement, he enclosed copies of various 
VA treatment records, duplicative of those previously 
associated with the claims folder.

In the September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left 
shoulder disability.  As noted above, the veteran perfected 
his appeal as to the RO's action. 

During his December 1998 videoconference hearing, the veteran 
testified that he was struck in the left shoulder by a 
sergeant during a demonstration on a rifle range during 
service.  He stated that he was first struck in the shoulder 
and then in the stomach.  He reported that he was knocked 
down and his shoulder was dislocated. The veteran said he was 
ordered to march to the hospital on base, but that his 
shoulder was not put back into place at the hospital.  He 
explained that he put it back into place by rolling on the 
grass.  When he was discharged for unsuitability, the veteran 
said that he believed he was discharged due to problems with 
his left shoulder.  The veteran noted that he had attempted 
to obtain medical records from his 1974 injury, but was told 
that they were destroyed.  He also noted that after his 
discharge, he initially received medical treatment at the 
VAMC in Durham.  The veteran's attorney noted that they had 
attempted to obtain these records but that the earliest that 
any records were available was from 1988.

In April 1999, the Board determined that new and material 
evidence was not submitted to reopen his claim for service 
connection for a chronic left shoulder dislocation.  As noted 
above, the veteran appealed the Board's decision to the CAVC, 
and, in the Order of December 1999, the CAVC vacated the 
Board's April 1999 decision and remanded the case to the 
Board.

In a March 2000 written statement, the veteran's attorney 
requested that the case be remanded to the RO for further 
development, adjudication, and the issuance of an appropriate 
decisional document.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to advise the veteran that he was free to submit any 
additional evidence or argument in support of his claim, and 
then to assist the veteran in obtaining any additional 
evidence that he might identify.  The RO was further 
instructed to then review the claim and, after undertaking 
any additional development deemed necessary, to adjudicate 
the issue of entitlement to service connection for a chronic 
left shoulder disability.  If the benefit were denied, the RO 
was instructed to then issue an SOC and to provide the 
veteran with the opportunity to perfect his appeal.

In a February 2001 statement, the veteran's attorney reported 
that, since 1999, the veteran had been treated at VAMCs in 
Dallas and Fort Worth, Texas.  The attorney requested that 
the RO obtain these records.

The RO subsequently obtained the veteran's treatment records, 
dated from January 1999 to January 2001, from the VA North 
Texas Health Care System.  The clinical records document 
that, in 1999 and 2000, the veteran received treatment 
primarily for a dysthymic disorder.

In April 2001, the veteran underwent VA orthopedic 
examination.  According to the examination report, the VA 
examiner reviewed the veteran's medical records. The veteran 
reported that his arm was originally injured when he took 
part in a demonstration during a training exercise in 
service.  He stated that the drill instructor used some sort 
of pole with a cushioned end to prod and push him and that 
caused his left shoulder to become dislocated.  According to 
the report, as the veteran recalled, the drill instructor 
sent the veteran to a Marine officer who, in turn, had him 
walk approximately one mile to the hospital area.  The VA 
examiner noted his "page by page" detailed review of the 
veteran's SMRs, and said that there was no record of such an 
injury in these records, but there was a notation that the 
veteran "refused to do corrective PT, belligerent action 
towards drill instructor initial RAH".  The VA examiner 
reported that this was the only notation that could be 
interpreted as referring to the incident described by the 
veteran, but that the initials "PT" could refer either to 
physical therapy or physical training.  With respect to the 
contention that the veteran's arm was initially dislocated 
during service, the VA examiner said that there was no reason 
to doubt the veteran's consistent description of the incident 
in which he was prodded by his drill instructor in the 
shoulder.  However, the VA examiner further concluded that 
there was no reason to accept his assertion that the force 
exerted on his shoulder was sufficient to result in shoulder 
dislocation, even if some member of an examining team may 
have told him so in service.

In support of this conclusion, the VA examiner noted that all 
references in the veteran's treatment records to "recurrent 
shoulder dislocation" appear to refer only to the veteran's 
complaints, and that none of the references were followed by 
any documentation of X-ray evidence, physical findings, or 
medical opinions that could support his complaints.  The VA 
examiner also noted that a June 1990 arthrogram was negative 
for any findings in the left shoulder joint; and that, 
although January 1997 X-rays showed some degenerative 
changes, such changes were also shown in the cervical spine, 
that suggested a constitutional process instead of local 
trauma.  With respect to those X-ray findings, the VA 
examiner also said that a common sequela of recurrent 
shoulder dislocations was the development of circular areas 
seen on X-rays of demineralization within the head of the 
humerus, which are termed "Hill-Sachs lesions".  The 
examiner explained that, when such lesions are found, they 
were thought to be pathognomonic of previous dislocation.  
The examiner said that no such lesions were found in any of 
the veteran's X-rays.

Furthermore, upon reviewing the veteran's medical history in 
detail, the VA examiner determined that the veteran had 
severe educational limitations and psychosocial problems that 
required treatment.  The VA physician determined that 
examination revealed that the veteran has disability in both 
shoulders, each of equal significance in terms of function, 
and that he had a fixation on what happened in service, 
likely based on some misunderstanding or misconception from 
the beginning.  The examiner concluded that while the veteran 
repeatedly alleged that he had not one, but several, shoulder 
dislocations, no records could be found to support that 
assertion.

X-rays obtained shortly following the examination showed no 
abnormalities in the left shoulder.  Results of a magnetic 
resonance image (MRI) obtained at that same time showed 
impingement by acromio-clavicular osteophytes.

In an October 2001 letter, O.R., Jr., M.D., a private 
orthopedist, stated that he had reviewed the veteran's 
records and concluded that the veteran suffered from 
impingement syndrome with recurrent chronic supraspinatus 
tendonitis that was probably associated with some mild 
adhesive capsulitis and possibly even a small rotator cuff 
tear.  The physician concluded that these diagnoses would be 
consistent with a left shoulder injury sustained in October 
1974 or November 1974, and that it was likely that his 
disability was in a recurrent state since that time.  
According to this medical report, Dr. O.R. did "not 
necessarily agree with the opinion of the VA examiner that 
the presence of degenerative changes in the cervical spine 
would indicate that any degenerative changes in the shoulder 
are those of the natural aging process.  The two can be quite 
distinct."

In a January 2002 letter, the veteran's attorney argued that 
the RO had erred by failing to accept the veteran's lay 
statements regarding the injury he sustained in service.  The 
attorney argued that with one medical opinion in favor of the 
claim and one against the claim, a classic case of 
"equipoise" existed, and that reasonable doubt should be 
resolved in the veteran's favor.

Thereafter, in a September 2004 report, J.E.E., M.D., a 
private orthopedist, said he had examined the veteran, who 
complained of left shoulder pain, disability, subluxation and 
dislocation for over thirty years.  According to this medical 
report, the veteran told Dr. J.E. that he was injured in 1974 
at a rifle range when a drill instructor used a baton to 
demonstrate the procedure and the veteran was apparently 
knocked down and sustained a left shoulder injury.  The 
veteran said this was brought to the attention of the Marine 
captain who saw his shoulder was "out".  The veteran was 
taken to the clinic where he was put in a sling, and the 
doctor at the hospital told him to use a sling for two seeks.  
The captain told the veteran to pick up cigarette butts.  The 
veteran said that within several weeks he was honorably 
discharged from service.  Two years later, he was seen at the 
VA medical facility in Durham, North Carolina, where he was 
given an injection into his shoulder and some X-rays were 
taken; apparently an arthrogram of some sort was performed.  
The veteran currently complained of constant left shoulder 
pain and said his shoulder "pop[ed] out constantly".  He 
had numbness and tingling in the left arm and had difficulty 
with gripping, throwing, writing or reaching overhead.  Upon 
examination, the clinical impression was chronic subluxation, 
dislocation of the left shoulder, probable glenoid labrum 
tear and anterior instability, and chronic impingement 
syndrome with probably adhesive capsulate and probable 
partial or incomplete rotator cuff tear.  Dr. J.E. said X-
rays showed irregularity in the anterior glenoid labrum that 
would be consistent with a history of repetitive subluxation, 
dislocation of the anterior shoulder with an anterior 
instability.  

Further, Dr. J.E. said he had reviewed the April 2001 VA 
examination report and Dr. O.R.'s statement, and agreed with 
the (Dr. O.R.'s) diagnosis that "this is secondary to [the 
veteran's] injury in October or November 1974 with the Marine 
Corps."  As to whether degenerative changes in the spine 
indicated this as a degenerative change in the shoulder, Dr. 
J.E. said it was possible, but it was commonly accepted that 
the two would be quite distinct and not necessarily 
concurrent that any degenerative changes would occur in the 
shoulder.  Dr. J.E. said "I believe that the patient 
sustained an injury while in the Marines in 1974 and this has 
been the precipitating factor of his current condition."  
Dr. J.E. said he found objective clinical evidence, both in 
the history and physical examination, of chronic shoulder 
pathology.

In a December 2004 written statement to the RO, the veteran's 
attorney noted the RO's continued denial of the veteran's 
claim, most recently in an October 2004 SSOC.  The attorney 
argued that statutory principles regarding service connection 
provided that the disabling condition was shown by the 
veteran's service medical records "or for which he seeks a 
service connection . . . ." and that a claim must be 
considered on the basis of the type, place and circumstances 
of service and "all pertinent medical and lay evidence", 
referring to 38 C.F.R. § 3.303(a) (2004).  Furthermore, the 
attorney maintained that, as noted in the June 1991 rating 
decision, the veteran's file, including SMRs, was lost and 
had to be rebuilt.  He argued that it was "possible" the 
lost records contained evidence favorable to the veteran's 
claim, and maintained that VA treatment records prior to 
1988, which the RO was unable to obtain, would serve to 
confirm the veteran's assertion of receiving medical 
treatment prior to 1988.

In a February 2005 written statement, the veteran's attorney 
said the veteran did not seek to provide a diagnosis of his 
left shoulder disorder, but was competent to testify he hurt 
his shoulder in service.  According to the attorney, case and 
statutory law "specifically requires the VA to consider 'lay 
evidence', in addition to private, VA, and service medical 
records."

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2001 and March 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2001 SOC and by 
SSOCs issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the June and October 2004 SSOCs included the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since he was served with a copy of the Joint Motion for 
Remand that was filed with the CAVC in June 2003, after the 
bill became law.  In addition, the Court provided him a copy 
of the Order remanding his case.  Moreover, the Board 
afforded the veteran ample time in which to proffer evidence 
and/or argument after the case was returned from the Court, 
and his attorney submitted written statements to the RO in 
August and October 2003 and in September and December 2004.  
The veteran also submitted a new private medical report, 
dated in September 2004.  Otherwise, no response has been 
received to the Board's letter, in October 2001, soliciting 
any additional argument or evidence that the veteran or his 
attorney might wish to submit.  Thereafter, in a February 
2005 memorandum to the RO, the veteran's attorney requested 
that the case be returned to the Board without further delay

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Additionally, it appears that, in 1990, the veteran's claims 
file was misplaced and some of his service and post service 
medical records may have been lost.  The Board wishes to make 
it clear that it understands the CAVC has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


The veteran contends that he has a current left shoulder 
disorder as the result of a left shoulder dislocation in 
service.  Although the evidence shows that the veteran 
currently has chronic left shoulder subluxation, dislocation, 
probable glenoid labrum tear, and anterior instability and 
chronic impingement syndrome, no competent medical evidence 
has been submitted to probatively show that this disability 
is related to service or any incident thereof.  On the other 
hand, the record reflects that the first post-service 
evidence of record of a left shoulder problem is from 1990, 
more than 15 years after the veteran's separation from 
service.  

In support of his claim, the veteran points to the opinions 
of Drs. O.R. and J.E., whose opinions in an October 2001 
letter and September 2004 report, respectively, were based 
upon a history provided by the veteran.  However, there is no 
indication that these two physicians reviewed the veteran's 
in-service and post-service medical records prior to 
rendering their opinions.  Rather, it appears Drs. O.R. and 
J.E. obtained the veteran's service medical information 
solely from the veteran, who appears to have offered varied 
versions of his in-service medical treatment.  For example, 
during his December 1998 videoconference hearing, the veteran 
testified that he was knocked down and dislocated his 
shoulder and went to a hospital, but his shoulder was not put 
back in place at that time.  He testified that he rolled 
around on the ground and replaced his dislocated shoulder.  
But, according to Dr. J.E.'s report, the veteran said he was 
taken to a clinic and placed in a sling that a hospital 
physician advised him to use for two weeks.  No subsequent 
medical records contain reference to the veteran's report of 
rolling on the ground to reduce his shoulder dislocation, or 
wearing a sling for two weeks in service.  An opinion 
regarding the etiology of the underlying condition is no 
better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Dolan v. Brown, 9 Vet. App. 358, 363 
(1996).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA orthopedist who examined the veteran in 
April 2001, and finds that opinion most convincing.  That 
medical specialist had the opportunity to completely review 
the veteran's entire medical history, and all the medical 
records.  Upon review of the objective medical evidence of 
record, the Board concludes that the objective and competent 
medical evidence of record preponderates against the 
veteran's claim for service connection for a chronic left 
shoulder disorder.  In reaching this conclusion, we found the 
most probative evidence of record to be the findings of the 
physician who conducted the veteran's April 2001 examination.

After conducting a page-by-page, thorough review of the 
veteran's documented medical history, the examiner concluded 
that the degenerative changes that were present in the 
veteran's shoulder were part of a constitutional process and 
were unrelated to any trauma sustained in service.  In 
reaching this conclusion, the examiner specifically 
questioned the veteran's report that his arm was dislocated 
during service.  Although the examiner accepted that the 
actual incident, in which a drill instructor prodded the 
veteran in the left shoulder with a stick, may very well have 
occurred as the veteran described, the examiner indicated 
that he did not believe that the veteran sustained a left 
shoulder dislocation as a result of that prodding.  The 
examiner believed this finding to be consistent with the 
absence of any Hill-Sachs lesions, which he said are often 
indicative of previous dislocations, on any X-rays.  The 
examiner also believed this finding to be consistent with the 
fact that there appeared to be nothing in the veteran's 
treatment records to support his contention of having a 
history of left shoulder dislocations.  In that regard, the 
VA examiner noted that all notations in the veteran's 
treatment records regarding a history of dislocations were 
based upon the veteran's own report, and that it did not 
appear that any physician had ever given a diagnosis of 
dislocations based on actual clinical findings.  Therefore, 
because physical examination and diagnostic testing did not 
support a finding that the veteran had a history of recurrent 
dislocations, and because his documented medical history did 
not support such a finding, the VA examiner determined that 
the veteran's current left shoulder disability is not related 
to any trauma sustained in service

The veteran's attorney has asserted that the RO erred when it 
relied upon the opinion of the April 2001 VA examiner, 
because that examiner refused to accept the veteran's report 
of having sustained a left shoulder dislocation in service.  
In essence, the attorney argues that, because there is no 
reason to question the veteran's credibility, his description 
of his in-service injury should be accepted by VA.  The Board 
agrees with the attorney's assertion that there is no basis 
in the record for questioning the veteran's credibility.  
However, in accepting the conclusion of the April 2001 VA 
examiner over the opinions provided by Drs. O.R. and J.E., 
the Board emphasizes that we are not questioning the 
veteran's credibility to describe his in-service injury.  
Instead, the Board is questioning the veteran's competency to 
diagnose the nature of that injury.  

In his February 2005 written statement, the veteran's 
attorney contends that the veteran is not seeking to provide 
a diagnosis of his shoulder disorder, but is competent to 
testify he hurt his shoulder in service.  In this regard, the 
Board acknowledges that the veteran is competent to state 
that a drill instructor prodded him in the left shoulder 
during service, and that he experienced pain or other 
symptoms following that prodding.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he suffered 
a "dislocation" as a result of that incident, or that his 
current left shoulder disability is the result of any injury 
that may have been sustained in that accident.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. at 495.  Thus, the Board 
believes the opinion of the April 2001 VA examiner to be 
entirely consistent with the scope of a medical 
professional's responsibility under the law, as the examiner 
accepted the veteran's descriptions of the events surrounding 
the alleged in-service injury but did not accept his lay 
report of having sustained a dislocation in service.

The Board has carefully considered the October 2001 letter 
from Dr. O.R., and the September 2004 report from Dr. J.E., 
both private physicians.  However, we find these opinions to 
be of little probative value, for several reasons.  First, 
the Board notes that, although Dr. O.R. reported that he had 
reviewed the veteran's medical records, the physician failed 
to specifically identify what records were reviewed.  While 
it is certainly not expected that he identify every 
individual record that he reviewed, we believe that the 
physician should have at least identified those records that 
supported his conclusions regarding the nature and etiology 
of the veteran's left shoulder disorder.  Although Dr. O.R. 
offered several diagnoses for the veteran's left shoulder 
disorder, and found that those diagnoses were consistent with 
a left shoulder injury sustained by the veteran in 1974, the 
physician offered no reasons or bases for his conclusions.  
(The Board recognizes that the requirement of "reasons or 
bases" in the law as a touchstone for decisions of the Board 
is not identical to any requirement for professional 
opinions, but it is a useful term in analyzing the probative 
value thereof.)  He failed to discuss any specific physical 
findings or diagnostic tests in support of his diagnoses, and 
he failed to discuss any findings in the veteran's treatment 
records that may have supported his conclusions

Furthermore, while Dr. O.R. specifically disagreed with the 
April 2001 VA examiner's finding that the presence of 
degenerative changes in the cervical spine suggested that 
changes in the shoulder were constitutional, the only 
explanation offered by the physician for disagreeing with 
that finding is his belief that "[t]he two can be quite 
distinct".  The physician failed to offer any explanation as 
to how such changes are in fact distinct in this particular 
case.  Moreover, even though Dr. O.R. apparently reviewed the 
April 2001 VA examiner's opinion, the physician failed to 
discuss the other bases offered by the VA examiner for his 
conclusion that the veteran's left shoulder disorder was not 
related to the trauma the veteran had reportedly sustained in 
service.  For example, the Board notes the lack of any Hill-
Sachs lesions on diagnostic testing, and the lack of any 
actual clinical findings of left shoulder dislocation in the 
numerous treatment records associated with the claims folder.

In addition, the Board notes that Dr. J.E. evidently based 
his opinion upon review of only two medical records, the 
April 2001 VA examination report and Dr. O.R.'s report.  
Although Dr. J.E. offered several diagnoses for the veteran's 
left shoulder disorder, and found the diagnoses consistent 
with a left shoulder injury sustained by the veteran in 1974, 
this physician also offered no reasons or bases for his 
conclusions.  He failed to discuss any physical findings or 
diagnostic tests to support his diagnoses and failed to 
discuss findings in the veteran's medical records to support 
his conclusions. 


In response to the query as to whether degenerative changes 
in the veteran's spine would indicate this as a degenerative 
change in the shoulder, Dr. J.E. agreed that it was 
"possible" but it was "commonly accepted" that the two 
would be "quite distinct and not necessarily concurrent" 
that any degenerative change in the cervical spine would mean 
degenerative changes would occur in the shoulder.  This 
physician also failed to offer any explanation as to such 
changes that are in fact distinct in this particular case.  
In addition, Dr. J.E. also reviewed the April 2001 VA 
examination report, but failed to discuss the other bases 
offered by the VA examiner for his conclusion that the 
veteran's left shoulder disorder was unrelated to trauma 
reportedly sustained in service.  Nor did Dr. J.E. discuss 
the lack of any Hill-Sachs lesions.  Dr. J.E. said he 
believed the veteran sustained an injury in service that was 
the precipitating factor of his current condition but did not 
offer any rationale for that opinion.  This physician found 
"objective clinical evidence both in the history" and on 
examination of chronic shoulder pathology.  The Board does 
not dispute the current existence of the veteran's left 
shoulder disorder, but Board finds Dr. J.E.'s opinion 
unpersuasive in establishing a nexus between the reported in 
service injury and the currently diagnosed left shoulder 
disability.  See Leshore v. Brown, Swann v. Brown, Dolan v. 
Brown, supra. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.  The 
Court of Appeals for Veterans Claims has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Most recently, the veteran's attorney has argued that, 
because there are two medical opinions of record in support 
of the claim and one medical opinion against the claim, the 
preponderance of the evidence is for the claim.  For this 
reason, the attorney contends that reasonable doubt should 
therefore be resolved in the veteran's favor.  While there is 
some superficial attractiveness to this argument, the Board 
notes that it is not the mere existence of two opposing 
opinions that is determinative in this case, but rather, the 
relative quality of those opinions.  As explained in detail 
above, the Board finds the opinion letter of Dr. O.R., that 
offers virtually no discussion of the veteran's documented 
medical history and fails to address several points raised in 
the April 2001 VA examiner's opinion, and the report of Dr. 
J.E. that appears to rely totally on the medical history as 
provided by the veteran and the opinion rendered in Dr. 
O.R.'s report, to be of minimal probative value.  The Board 
places much greater weight on the opinion of the April 2001 
VA examiner, who examined the veteran, reviewed all the 
medical records in detail, and set forth a thorough 
discussion of the veteran's documented medical history, 
including the results of diagnostic tests conducted on his 
left shoulder.  Thus, the Board finds that there is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of reasonable doubt.

In fact, the Board would note that, contrary to the veteran's 
contentions, the first mention in the medical records of a 
left shoulder disorder was in 1990, nearly 16 years after his 
discharge from service, when the veteran reported a shoulder 
dislocation but did not reference an initial service injury.  
Further, even considering this case under the heightened 
standard mandated under O'Hare, etc., above, in light of the 
apparent loss of some SMRs, the lack of any allegation by the 
veteran when he was examined for discharge from service that 
he had suffered any pertinent left shoulder disorder in 
service, combined with his negative medical examination at 
that time, strongly rebuts his contentions as to service 
connection, even assuming there were some service records 
lost in 1990.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder. The benefit sought on appeal is accordingly denied.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  The 
probative and objective medical evidence now of record 
militates against a finding that the appellant has residuals 
of a left shoulder injury, related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence

for and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a left shoulder injury must be denied.


ORDER

Service connection for a chronic left shoulder disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


